Citation Nr: 0924370	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  05-17 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for claimed schizophrenia.  



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty for training from October 
8, 1975 to January 17, 1976.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the RO.  

In April 2007, the Board reopened the Veteran's claim and 
remanded the matter for additional development and 
adjudication.  The case has been returned to the Board for 
further review.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

After a thorough review of the Veteran's claims file, the 
Board finds that the Veteran's claim must be remanded for 
further development.  

Here, the Board notes that the Veteran's claims file contains 
a July 2007 VA examination report that indicates that the 
Veteran has been in receipt of disability benefits from the 
Social Security Administration since 1985.  Records related 
to this award, however, have not been associated with the 
Veteran's claims file.  

The RO should therefore contact the Social Security 
Administration and take all necessary attempts to obtain all 
records related to this award. 38 C.F.R. § 3.159.  See also 
38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in 
the custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).  

In addition, this matter was remanded by the Board in April 
2007 for further development.  The Board noted a September 
1996 medical opinion.   This medical opinion states that the 
Veteran "became ill for the first [time] in the service in 
1976.  He was thought to have neurosis but this actually 
seems to have been the earliest manifestation of his 
psychosis.  He was treated in 1977 in a psychiatric hospital 
and diagnosed as schizophrenic."  

In this regard, the Board notes that the Veteran's claims 
file and service records do not contain any records to 
substantiate this opinion.  The Veteran's service treatment 
records are silent with respect to any psychiatric condition 
or symptoms; the first indication of treatment for a mental 
disability in the Veteran's claims file is 1981 or 1982.  

In addition, the Board in April 2007 found that this 
September 1996 opinion did not include any rationale and did 
not discuss the other evidence on file.  Consequently, the 
evidence was considered insufficient for granting the claim, 
as it did not contain a nexus opinion with sufficient 
supporting rationale to determine whether the Veteran has a 
current acquired psychiatric disability that was incurred in 
or aggravated by his active duty for training, as is now 
called for by VCAA.  The Board remanded the matter for 
additional development to include an additional VA 
examination.  

An additional examination was conducted in July 2007.  The 
examiner indicated that the Veteran's claims file had been 
reviewed in connection with the examination.  The Veteran's 
two months of active service were noted, but the examiner did 
not point out any medical evidence of a psychiatric condition 
in service or within one year of service.  It was recorded 
only that the Veteran reported that "while in the army, I 
got sick."  

After examination, the Veteran was diagnosed with 
schizophrenia, paranoid type.  The examiner, without 
explanation as to the basis for the opinion, then stated that 
the Veteran's paranoid schizophrenia was linked to service 
and found that his schizophrenia appeared for the first time 
while he was in the service.  

Based on the foregoing, the Board concludes that this matter 
must be remanded and that, upon remand, the RO should arrange 
for the Veteran's claims folder to be reviewed by the 
examiner who prepared the July 2007 VA examination report (or 
a suitable substitute if warranted), for the purpose of 
preparing an addendum that specifically addresses the medical 
evidence underlying the opinion that the Veteran's 
schizophrenia is linked to service and appeared for the first 
time during the Veteran's two months in service.  

Here, the Board notes that the July 2007 VA examination 
report contains no more support for the opinion than did the 
September 1996 opinion.  Such an examination is necessary to 
adjudicate this claim.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  

The RO should update the Veteran's claims file with any 
recent medical records relevant to the Veteran's claim.  The 
Veteran should also be afforded an opportunity to submit any 
recent medical records or opinions pertinent to the claims 
that have not already been associated with the Veteran's 
claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate 
steps to contact the Veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his claimed disability since 
service.  The aid of the Veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the Veteran should 
be informed in writing.  

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the Veteran should be informed in 
writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran's claims folder to be 
reviewed by the examiner who prepared the 
July 2007 VA examination report (or a 
suitable substitute if warranted), for 
the purpose of preparing an addendum that 
specifically addresses the medical 
evidence underlying the opinion that the 
Veteran's schizophrenia is linked to 
service.  The claims folder must be made 
available to the examiner(s) for review 
in conjunction with the examination(s), 
and the examiner(s) should acknowledge 
such review in the examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any psychiatric disability found to be 
present, and specify the diagnosis or 
diagnoses.  In addition, the examiner 
should specifically offer an opinion as 
to whether it is at least as likely as 
not that any psychiatric disability had 
its onset in active service or within one 
year of service.  

The examiner is asked to specifically 
identify and list the contemporaneous and 
other medical evidence contained in the 
Veteran's claims file underlying any 
opinions offered, to include any medical 
evidence of a psychiatric disability 
during the Veteran's two months of active 
service or within one year thereafter.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.   

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
Veteran's claim.  If a determination 
remains adverse to the Veteran, the 
Veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




